                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 SECURITIES AND EXCHANGE                              No: 3:18-cv-252
 COMMISSION,
                                                      Carlton W. Reeves, District Judge
                 Plaintiffs,

        v.

 ARTHUR LAMAR ADAMS AND
 MADISON TIMBER PROPERTIES, LLC,

                 Defendants.




                                 MOTION FOR CONTEMPT

       Alysson Mills, in her capacity as the court-appointed receiver (the “Receiver”) for Arthur

Lamar Adams (“Adams”) and Madison Timber Properties, LLC (“Madison Timber”), through

undersigned counsel, respectfully files this Motion for Contempt, and states as follows:

                                                 1.

       This Court’s order dated June 22, 2018, instructed the Receiver “to determine the nature,

location, and value of all property interests” of the Receivership Estate “including but not limited

to … claims, rights, and other assets.” Doc. 33 at p. 6. These property interests are “Receivership

Property.” Id.

                                                 2.

       The Court’s order separately “restrain[s] and enjoin[s]” any person receiving notice of the

order “from directly or indirectly taking any action or causing any action to be taken, without the

express written agreement of the Receiver” which would “dissipate or otherwise diminish the value

of any Receivership Property.” Doc. 33 at p. 11. “[S]uch prohibited actions include but are not
limited to releasing claims or disposing, transferring, exchanging, assigning, or in any way

conveying any Receivership Property.” Id.

                                                 3.

       Finally, the Court’s order separately expressly stays “all civil legal proceedings of any

nature … or other actions involving … any Receivership Property.” Doc. 33 at 13.

                                                 4.

       Among the many “claims, rights, and other assets” of the Receivership Estate that the

Receiver has identified are claims against notaries who notarized the fake deeds and promissory

notes that Madison Timber recruiters gave to their investors. These claims are Receivership

Property and belong to the Receivership Estate. At a minimum, any actions involving the notaries

in question and their employers “involve” Receivership Property and the Receivership Estate.

                                                 5.

       Nevertheless, on October 30, 2018, Alexander Seawright Timber Fund, LLC, acting under

the direction of Jon Seawright and Brent Alexander, purported to “release, acquit and forever

discharge” three notaries, the UPS store that employed them, the UPS store’s owners, and the UPS

store’s insurer from “any and all actions … in any way of [sic] growing out of … [specified] signed

notarized documents” for the sum of $100,000.

                                                 6.

       Understandably, many investors would like to independently pursue claims against third

parties such as notaries, law firms, and banks—but they have respected this Court’s stay, mindful

that the Receivership Estate must be permitted to do its work first. The Court’s stay is intended to

preserve assets that otherwise could be picked apart, to maximize funds available for equitable




                                                                                                  2
distribution to victims—but it is also intended to ensure that interested parties (here Jon Seawright

and Brent Alexander) cannot compromise valuable claims without the Receiver’s input.

                                                 7.

       It is bold of Jon Seawright and Brent Alexander, themselves facing potential liability for

their roles in the Madison Timber Ponzi scheme, to purport to release for the sum of $100,000

valuable claims against a UPS store whose employees notarized the fake deeds and promissory

notes that Jon Seawright and Brent Alexander turned around and gave to their own investors.

                                                 8.

       The Receiver wishes to advise the Court that Alexander Seawright Timber Fund, LLC, Jon

Seawright, and Brent Alexander violated the Court’s order by purporting to release claims that

unquestionably “involve” Receivership Property and the Receivership Estate. The Receiver

submits that the injury to the Receivership Estate can be cured by entry of an order that:

   •   commands Alexander Seawright Timber Fund, LLC, Jon Seawright, and Brent Alexander
       to turnover to the Receivership Estate any money they received in exchange for their
       purported release;

   •   commands Kim Breese to turnover to the Receivership Estate any money he retained for
       his negotiation of the purported release;

   •   declares the release non-binding on the Receiver and the Receivership Estate; and

   •   commands Alexander Seawright Timber Fund, LLC, Jon Seawright, and Brent Alexander
       to pay the Receivership Estate’s attorneys fees and costs in litigating this matter.

The Receiver takes no position on what other sanction would be appropriate to remedy their
disregard of the Court’s order.


       WHEREFORE, the Receiver respectfully asks that the Court take such action as it deems
appropriate, including if necessary by holding a hearing at which Alexander Seawright Timber
Fund, LLC, Jon Seawright, and Brent Alexander might show cause why the relief requested should
not be granted.



                                                                                                   3
November 19, 2018
Respectfully submitted,

 /s/ Lilli Evans Bass                     /s/ Brent B. Barriere
 BROWN BASS & JETER, PLLC                 FISHMAN HAYGOOD, LLP
 Lilli Evans Bass, Miss. Bar No. 102896   Brent B. Barriere, Primary Counsel
 1755 Lelia Drive, Suite 400              201 St. Charles Avenue, Suite 4600
 Jackson, Mississippi 39216               New Orleans, Louisiana 70170
 Tel: 601-487-8448                        Tel: 504-586-5253
 Fax: 601-510-9934                        Fax: 504-586-5250
 bass@bbjlawyers.com                      bbarriere@fishmanhaygood.com
 Receiver’s counsel                       Receiver’s counsel




                                                                               4
                                 CERTIFICATE OF SERVICE

       I certify that I electronically filed the foregoing with the Clerk of Court using the ECF

system which sent notification of filing to all counsel of record.


       In addition, I have separately emailed a copy of the foregoing to:

                                         Jon D. Seawright
                                         Brent Alexander
                                     Alexander Seawright LLC
                                       One Eastover Center
                                    100 Vision Drive, Suite 400
                                    Jackson, Mississippi 39211

                                         Jon D. Seawright
                                         Brent Alexander
                                          Baker Donelson
                                       One Eastover Center
                                   100 Vision Drive, Suite 400
                                    Jackson, Mississippi 39211
                                 jseawright@bakerdonelson.com
                                 balexander@bakerdonelson.com

                                    Frank C. “Kim” Breese, III
                                 800 Woodlands Pkwy., Suite 103
                                  Ridgeland, Mississippi 39157
                                       kim@breeselaw.com

                                        R. David Kaufman
                                        The Brunini Firm
                                      190 East Capitol Street
                                 The Pinnacle Building, Suite 100
                                   Jackson, Mississippi 39201
                                     dkaufman@brunini.com



       Date: November 19, 2018                        /s/ Lilli Evans Bass




                                                                                              5
